Citation Nr: 0217844	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to 
July 1970 and again from August 1970 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
rating for PTSD from 30 percent to 50 percent, continued 
the veteran's 20 percent rating for lumbosacral strain, 
and denied TDIU. 

This case was remanded to the RO in March 2001 for further 
development.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested by 
excessive anger, impaired concentration, irritability, 
social isolation, and nightmares, with GAF scores on Axis 
V predominantly in the range of 50 to 55.

2.  The veteran's PTSD is productive of occupational and 
social impairment characterized by no more than reduced 
reliability and productivity.  

3.  The veteran's lumbosacral strain is productive of no 
more than moderate limitation of motion with pain.

4.  The veteran is service connected for PTSD, evaluated 
as 50 percent disabling; lumbosacral strain, evaluated as 
20 percent disabling; iliac crest scar, evaluated as 
noncompensable; and a healed left ankle sprain, evaluated 
as noncompensable.  He has a combined schedular evaluation 
of 60 percent.  

5.  The veteran's service-connected disabilities alone do 
not prevent him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.130 
Diagnostic Code 9411 (2002).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002).

3.  The criteria for a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 20021); 38 
C.F.R. § 4.16(a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10.  Where, as in this case, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Although 38 C.F.R. § 4.2 requires that the whole-recorded 
history be reviewed to make a more accurate evaluation, 
the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown,  7 
Vet. App. 55, 58 (1995).

II.  PTSD

The Board initially notes that the VA's Schedule for 
Rating Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.132, provides a general rating formula for 
psychoneurotic disorders, based upon the degree of 
incapacity or impairment and that these regulations were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 
52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-
130 (1999)).  In this case, the RO has reviewed the issue 
of entitlement to an increased rating for PTSD under the 
revised regulatory criteria since the veteran submitted 
his claim for an increased evaluation in October 1998.  

In this case, service connection for PTSD was granted in 
1992.  The PTSD was rated as 30 percent disabling from the 
effective date of service connection in November 1990.  As 
mentioned above, the veteran has appealed the August 1999 
rating decision that increased the disability evaluation 
to 50 percent, effective in October 1998. The veteran 
asserts, in essence, that his PTSD symptomatology is more 
severe than the current evaluation reflects.

The veteran is noted to have been attending ongoing group 
and individual counseling meetings.  In November 1998 
during individual counseling, he was preoccupied with an 
incident of anger eruption.  The next day, he attended 
group counseling.  He listened attentively, but did not 
participate.  In December 1998, during individual 
counseling, he was more relaxed and in a good mood.  The 
next two group counseling sessions, the veteran listened 
attentively.  

In December 1998, the veteran underwent VA examination.  
It was noted that he had recently assaulted another man 
who had antagonized him and he was a candidate for 
inpatient PTSD treatment.  He had been unemployed since 
1978.  His chronic pain was the primary reason for his 
unemployment.  His excessive anger and impaired 
concentration were likely to negatively affect his ability 
to perform on the job.  Mental status examination revealed 
the veteran was alert, and cooperative.  His speech was 
coherent and goal-directed.  He continued to experience 
the full range of PTSD symptoms, but he was learning to 
cope more effectively with some of the symptoms.  He noted 
that he experienced intrusive thoughts and images related 
to combat experiences approximately two to four times per 
week.  He also related occasional flashbacks.  He 
experienced irritability, excessive anger, hypervigilance, 
suspiciousness, hyper-reactivity, impaired concentration 
and impaired sleep.  He related that he felt emotionally 
close to few people and had great difficulty expressing 
positive emotions to anyone.  He denied current homicidal 
and suicidal ideation, although he related that he had 
experienced both in the past.  He denied having psychotic 
symptoms.  The diagnostic impression was chronic PTSD. A 
GAF score of 50 was rendered.  The examiner indicated that 
his functioning remained significantly impaired by PTSD 
and chronic pain.  

In July 1999, a statement was received from the veteran's 
VA case manager.  She related she had worked with the 
veteran in the PTSD program since September 1998.  She 
indicated that the veteran attended two weekly groups and 
was also seen individual counseling.  He suffered from 
sleep disturbance and anger management.  His adjustment 
remained fragile.  She stated that the veteran was and 
probably will continue to remain dependent on psychotropic 
medication in order to function.  His condition, she 
noted, was further complicated by chronic pain and 
involving his upper and lower back.  This, she stated, 
keeps him from working.  

In June 2000, a statement by the veteran's VA 
psychiatrist, Dr. Colomb, was submitted on behalf of the 
claim.  Dr. Colomb indicated that the veteran was on 
19 different medications and had been unable to work since 
1978.  He added that the veteran suffered from the full 
range of PTSD symptomatology, including auditory 
hallucinations, nightmares, anger, startle response, 
social isolation, depression, and anxiety.  

A statement was received from the veteran's VA PTSD 
therapist in March 2001.  He related that he had been 
engaged in treatment with the veteran for 10 years.  He 
stated that the veteran had severe PTSD symptoms, and had 
shown only minimal gains despite intense medication 
management and psychotherapy.  He indicated that it was 
essential that the veteran remain in close contact with 
treatment.  

In April 2001, a statement in support of the veteran's 
claim was received from Dianne Gallant, L.C.S.W.  She 
indicated, in pertinent part, that the veteran had been 
involved in treatment with the N.O. Center for Addictive 
Disorders since March 1998.  She stated that he attended 
weekly group therapy sessions and that he was diagnosed 
with mixed substance dependence and PTSD.  His 
participation was deemed excellent and he had not used 
drugs or alcohol in 4.5 years.  She also related that the 
veteran was not able to work at all, but did not give a 
reason for his inability to work.  

In April 2001, the veteran underwent VA examination.  It 
was noted that the veteran's three most recent 
examinations gave identical diagnoses and current GAF 
scores of 50.  The examinations reported comparable 
frequency in intensity of PTSD symptoms.  The veteran 
noted that he had not worked since 1978, and in the short 
period between discharge in 1976 and 1978, he held several 
jobs for brief periods of time.  For three months, the 
veteran related that he volunteered at VA.  He related 
that he initially liked the job, but later indicated that 
he could not deal with people and quit.  He related that 
his daily activities involved reading the paper, watching 
sports and local news on the television, and going for a 
drive.  He stated that sometimes he played dominoes with 
the guys in the neighborhood.  He also stated that he 
enjoyed watching war movies and that his favorite war 
movie was Platoon.  He stated that he is not involved in 
any social groups or community organizations.  He related 
that he attended church only for the holidays.  He 
confided only in his wife and sometimes his sponsor.  
Mental status examination revealed the veteran to be 
awake, alert, and fully oriented.  His speech was fluent 
and grammatical.  His mood was appropriate and his affect 
was frustrated and irritable.  There was no evidence of 
psychotic symptoms.  There was also no evidence of 
depressive symptoms.  He denied suicidal ideation.  His 
contact with reality was adequate.  The pertinent 
diagnosis was PTSD.  A GAF score of 55 was rendered on 
Axis V.  The examiner indicated that consistent with 
previous reports, the veteran continued to meet the full 
criteria for a diagnosis of PTSD as well as diagnoses of 
cocaine dependence and alcohol dependence in sustained 
full remission.  Since he stopped drinking and using 
drugs, he had reported a more stable psychiatric picture 
and even improved functioning in some areas, such as 
interpersonally with his wife.  He also reported no 
fighting or acting out violently since he stopped using 
drugs and alcohol.  In the past several years, there 
appeared to be little or no change in the frequency, 
intensity, or severity of his PTSD symptoms.  His GAF 
scores appeared to be relatively stable.  The examiner 
stated that the veteran continued to be unemployed largely 
because of his physical condition.  

A June 2001 Social and Industrial Survey Report noted that 
the veteran's back and neck pain had the most impact on 
the veteran's ability to work or do anything that he 
wanted to do.  Although management of his PTSD symptoms 
had improved, it was noted that the degree of impact his 
symptoms have had on his interpersonal 
skills/relationships continued to be evident.  It was the 
examiner's opinion that the veteran's social/industrial 
functioning was impaired as a result of his PTSD.

Dr. Colomb made another statement in support of the 
veteran's claim in November 2001. He related that the 
veteran was diagnosed with chronically severe PTSD and had 
been in continuous treatment since the 1980's. The veteran 
was reported to be in a constant state of agitation, 
remained irritable, isolated, paced day and night and had 
no friends.  He had problems with his memory and 
concentration and he was noted to be plagued with 
nightmares and intrusive thoughts.  He was described as 
medically incapacitated both socially and industrially.  
He was noted to be unemployable.  His GAF score was noted 
to be 38.  

VA outpatient treatment records from September 2001 to 
August 2002 were obtained and associated with the claims 
folder.  These records show ongoing participation in PTSD 
therapy by the veteran, and a GAF of 47 in August 2002.  

Under the General Rating Formula for Mental Disorders, 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name, will be rated as 100 percent 
disabling.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating 
schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting 
the psychological, social and occupational functioning on 
a hypothetical continuum of mental health-illness and a 
51-60 rating indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting 
or serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A 
GAF score of 31 to 40 reflects some impairment in reality 
testing or communication, e.g., speech is illogical at 
times, obscure or irrelevant, or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking or mood, e.g., depressed man avoids 
friends, neglects family, and is unable to work.  See 
38 C.F.R. § 4.130.  The appellant's GAF score was 50 in 
December 1998 and 55 in April 2001.  Although Dr. Colomb 
reported a GAF of 38 in a November 2001 statement, he 
recorded a GAF of 47 in an August 2002 treatment record.  

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to 
support a evaluation in excess of 50 percent for the 
veteran's PTSD.  While the evidence does indicate that the 
appellant demonstrates such symptoms as: anger, 
irritability, anxiety, depression, and some impairment of 
insight, as well as disturbances of motivation and mood 
and difficulty in establishing and maintaining effective 
work and social relationships, the evidence does not show 
any suicidal ideation, near continuous panic attacks, 
depression affecting the ability to function 
independently, unprovoked violence, spatial 
disorientation, or neglect of personal appearance or 
hygiene.  Specifically, the VA medical evidence shows that 
the veteran had not had suicidal or homicidal ideation 
during this period, and that his psychiatric picture has 
stabilized since he has stopped using drugs and drinking.  
His interpersonal functioning, specifically with his wife, 
has improved.  The veteran also related that although he 
is mostly socially isolated, he does enjoy playing 
dominoes or cards with the guys in the neighborhood.  The 
veteran has not exhibited any inappropriate behavior, and 
has been able to maintain his personal hygiene and other 
activities of daily living.  He has never been noted to be 
other than alert and oriented.  He participates in 
individual and group therapy on a regular basis.  
Furthermore, the record clearly demonstrates that although 
the veteran suffers from the impact of PTSD 
symptomatology, he is generally functioning 
satisfactorily, with routine behavior, self-care, and 
normal conversation.  Finally, the veteran's inability to 
work, according to the April 2001 VA examination and the 
June 2001 VA Social and Industrial Survey Report, was 
impacted mostly by his neck and back disabilities.  
Therefore the veteran's present 50 percent evaluation, but 
not more, would be warranted under the current rating 
criteria.

The veteran has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to 
matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The November 2001 VA PTSD medical 
statement indicates a GAF value of 38, which shows 
depression, avoidance, neglecting family, and an inability 
to work.  However, the clinical assessments of record show 
less avoidance and no depression, and his inability to 
work is attributed to his physical symptoms.   The 
clinical assessments of record are considered persuasive 
as to the veteran's degree of impairment due to PTSD since 
they consider the overall industrial impairment due to his 
psychiatric illness.

The findings set forth above most closely approximate 
those necessary for the 50 percent evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in 
excess of 50 percent for PTSD under the schedular 
criteria, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).

III.  Lumbosacral Strain

Service connection was granted for low back strain with 
narrowing of L5 and S1 in 1977.  It was rated as 10 
percent disabling from August 1976 until a temporary total 
rating for convalescence following a lumbar laminectomy, 
diskectomy and fusion performed in May 1985.  This was 
followed by a 20 percent evaluation from August 1985 to 
the present.  The veteran's lumbosacral strain is 
evaluated as 20 percent disabling under the provisions of 
DC 5295.  Service connection was denied for radiculopathy 
of both legs in March 1988.

Pursuant to 38 C.F.R. § 4.71a, DC 5295, lumbosacral 
strain, warrants a 20 percent evaluation with muscle spasm 
on extreme forward bending, loss of lateral spine, motion, 
unilateral, in a standing position.  To warrant a 
40 percent evaluation, the lumbosacral strain must be 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal 
mobility on forced motion.  

In this case , the veteran's lumbosacral strain warrants 
no more than a 20 percent evaluation under DC 5295.  The 
veteran's lumbosacral strain is not severe, which is 
necessary to warrant a 40 percent evaluation.  

In July 1999, the veteran underwent a VA examination which 
showed that the veteran had L5-S1 radiculopathy but the 
straight leg raising was considered negative in that the 
pain did not go past the knees.  However, he did have pain 
going to the posterior thighs.  Range of motion revealed 
90 degrees of flexion, extension of 20 degrees and 
rotation of 20 degrees on the left and right.  The 
reflexes were 2+ and equal and there was no atrophy of the 
calf or thighs.  The diagnosis was degenerative joint 
disease of the lumbar spine, status post lumbar fusion.  
The examiner indicated that the veteran was unemployable 
since he continued to have problems with his neck and 
back.  

VA outpatient treatment records also revealed that the 
veteran's lumbosacral strain was not severe in nature.  He 
was seen in the anesthesia clinic in August 1999 and it 
was noted that he had good range of motion of the lumbar 
spine with only minimal pain on extension.  There was no 
pain on palpation of lumbar paraspinal and no sensory 
deficits.  The examiner specifically noted that the 
veteran's pain was controlled to the point that he was not 
limited in function.  He was to be continued on his 
current pain medication.  In December 1999, it was noted 
that he was followed by the pain clinic for several years.  
He was post cervical and lumbar surgical procedures but 
continued to have pain those areas.  Forward bending was 
again noted to be 90 degrees.  In March 2000, it was noted 
that he related that he was not helped by trigger 
injections.  His range of motion was mildly decreased due 
to pain.  There were no new problems in May 2000.  In 
October 2000, his pain medication was switched to Vioxx.  
Later that month, he requested that he be returned to his 
previous pain medication as the Vioxx did not help his 
pain.  

The veteran underwent VA examination in May 2001.  He 
continued to complain of lumbar pain with radiating pain 
to the left leg.  He was able to disrobe without major 
difficulty.  Heel and toe walking was performed without 
difficulty.  Range of motion studies revealed forward 
flexion accomplished to 60 degrees, extension of 
20 degrees, and lateral bending of 20 degrees.  Throughout 
the range of motion of the spine, the veteran was 
expressing discomfort and moving very slowly.  X-rays of 
the lumbar spine showed degenerative arthritis in the 
lower segments of the lumbar spine and evidence of L5 
being transitional vertebra.  There was also a surgical 
defect in the lamina of the L5.  The diagnosis was 
degenerative arthritis of the lumbar spine, post lumbar 
laminectomy.  The examiner stated that the veteran had 
some discomfort by motion and the credibility of his 
complaints were justified because he did have degenerative 
arthritis in that area.  As far as the functional loss 
affecting the lumbosacral spine, there was no evidence of 
locking or instability.  There was definitely weakened 
movement because of pain.  There was fatigability.  There 
was no evidence of any atrophy.  As far as the functional 
impairment in terms of degree of additional range of 
motion loss, it was difficult to express but it would be 
expected that with the type of degenerative changes the 
veteran had in the lumbar spine, he would be limited in 
heavy lifting and standing.  The examiner also indicated 
that it was his opinion that the veteran should be able to 
perform duties that do not require prolonged standing, 
climbing, lifting, bending, and squatting, because of the 
degenerative changes in his spine.  

None of the findings previously noted show severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Limitation 
of forward bending is no more than moderate and lateral 
motion with osteoarthritis was only slight.  Although the 
most recent VA examiner discussed weakened movement 
because of pain and fatigability, he was unable to 
determine the degree of additional range of motion loss 
due to functional impairment, except to indicate the 
veteran would be limited in his abilities to perform heavy 
lifting and prolonged standing.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to 
pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints or muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) Excess 
fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2001).  

The Board has also considered 38 C.F.R. § 4.59.  With any 
form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The 
joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  

The Board is unable to assign any specific additional 
limitation that is likely due to functional loss if a 
competent medical doctor has not done so.  However, the 
Board is able to indicate that if the veteran's forward 
flexion is only somewhat moderate, his extension is no 
more than slight, and he is able to perform duties that 
don't require prolonged standing lifting, or bending, it 
is reasonable to consider that even with additional 
functional loss the veteran's symptomatology is still no 
more than 20 percent disabling under DC 5295.  

Consideration has also been given under DC 5292, 
limitation of motion of the lumbar spine.  Slight 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  
A 40 percent evaluation is warranted for severe limitation 
of motion.  

As previously indicated, the veteran's flexion throughout 
the appeal period has been no greater than moderate in 
degree.  His extension has been no more than slight in 
degree.  Based on these findings, the highest rating the 
veteran would warrant under DC 5292 is 20 percent for 
limitation of motion of the lumbar spine, moderate in 
degree.  DC 5295, the code by which the veteran's lumbar 
spine is currently evaluated, contemplates limitation of 
motion, and the veteran may not receive ratings under both 
DC 5295 and DC 5292, because such ratings would constitute 
evaluation of the same disability twice.  38 C.F.R. § 4.14 
(2002).

The veteran's lumbosacral spine disability can be 
evaluated under DC 5292 or DC 5295, neither which indicate 
warranting an evaluation in excess of 20 percent.  The 
symptomatology is no more than moderate and therefore, an 
increased evaluation is not warranted.  

IV. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of a service-connected 
disabilities:  Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 
percent or more, and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities included 
PTSD, evaluated as 50 percent disabling; lumbosacral 
strain, evaluated as 20 percent disabling; iliac crest 
scar, evaluated as noncompensable; and a healed left ankle 
sprain, evaluated as noncompensable.  The total combined 
schedular evaluation is 60 percent.  He does not meet the 
schedular criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a).  The provisions of 38 C.F.R. 
§ 4.16(b) are for consideration because 38 C.F.R. 
§ 4.16(b) provides for referral of cases for extra-
schedular consideration if a veteran is unemployable by 
reason of service-connected disability, but does not meet 
the schedular requirements for consideration under 38 
C.F.R. § 4.16(a).

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect 
some factor which places the case in a different category 
than other veterans with equal rating of disability.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the 
veteran can find employment.  Id.  

In this case, the evidence shows that the veteran is 
unemployed since 1978, two years after service discharge.  
He indicates on one application for compensation for 
unemployability that he had completed high school and one 
year of college.  On the most recent application in 
November 1998, he indicated that he completed high school 
only.  Throughout the appeals period, it has been noted on 
several occasions that the veteran is unemployable.  
However, it has usually been noted that he is unemployable 
as a result of his physical disabilities, specifically his 
cervical and lumbar disabilities.  Unfortunately, the 
veteran is not service-connected for his cervical spine 
(neck) condition.  

None of the medical evidence indicates that the veteran is 
unemployable based upon his service-connected disabilities 
alone.  Specifically, the July 1999 VA examination report 
indicates that the veteran is not employable since he 
still has continuing problems with his neck and back.  
Further, the June 2001 Social and Industrial Survey Report 
indicates, in pertinent part, that the veteran's back and 
neck pain have had the most impact on his ability to work 
or do anything he feels he wants to do.  The social worker 
completing this report also referred to the labor market 
in the area in discussing the unlikelihood of the veteran 
finding employment.  Moreover, during the veteran's most 
recent VA orthopedic examination in April 2001, the 
examiner stated that he should be able to perform duties 
that do not require prolonged standing, climbing, lifting, 
bending, or squatting.  The ability to do sedentary work, 
and the completion of at least a high school education, 
does not indicate that the veteran is unemployable.  

In contrast, in a November 2001 statement, Dr. Colomb 
assigned a GAF score of 38 and described the veteran as 
unemployable.  The description of the veteran's symptoms 
in this report, however, does not match the description of 
the veteran's symptoms in either the VA examination 
reports or the treatment records - which date to August 
2002.  Similarly, a GAF of 38 is not recorded in any of 
the treatment records, and it is quite different from the 
GAF of 50 to 55 - and described as "stable" - consistently 
reported in the VA examination reports.  In fact, the GAF 
of 47 reported in treatment notes by this psychiatrist in 
August 2002 is much closer to the GAFs of 50 to 55 
reported in the VA examination reports than it is to the 
GAF of 38 reported by the psychiatrist in November 2001.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  38 C.F.R. § 4.16 (2002).

V.  VCAA

The Board has considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a 
claim be well grounded.  

The Board concludes that, in this case, VA has 
substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The veteran was 
specifically notified of the provisions of the VCAA.  He 
received notice by letter in March 2001 and was notified 
again in a supplemental statement of the case dated in 
August 2002.  These notices from the RO informed the 
veteran of what assistance VA would provide, what was 
needed from him, and the time limits associated with his 
claim.  Various notices and communications, also from the 
RO, such as the August 1999 rating decision, and the 
October 1999, statement of the case, informed the veteran 
of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify 
at a hearing regarding his claim.  He declined.  
Therefore, the Board finds that VA has complied with all 
obligations to inform the veteran of the applicable laws 
and regulations and with all duties to assist the veteran 
in the development of the issue discussed above.  Thus, a 
remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

An increased evaluation for PTSD is denied.

An increased evaluation for lumbosacral strain is denied.  

A TDIU is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

